                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Mykel Johnson,                               )
                                             )       C.A. No. 6:19-1576-HMH-KFM
                      Petitioner,            )
                                             )
       vs.                                   )         OPINION & ORDER
                                             )
                                             )
Randolph Williams, Warden of Lieber,         )
                                             )
                      Respondent.            )


       This matter is before the court for review of the Report and Recommendation of United

States Magistrate Judge Kevin F. McDonald made in accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02 for the District of South Carolina.1 Mykel Johnson (“Johnson”) is a

pro se state prisoner seeking habeas corpus relief pursuant to 28 U.S.C. § 2254. In his Report

and Recommendation filed on June 21, 2019, Magistrate Judge McDonald recommends

dismissing Johnson’s petition without prejudice and without requiring the Respondent to file a

return. (R&R, generally, ECF No. 12.)

       The court granted Johnson’s motion for an extension and extended the time to file

objections until July 15, 2019. Johnson filed timely objections to the Report and




  1
    The recommendation has no presumptive weight, and the responsibility for making a
  final determination remains with the United States District Court. See Mathews v. Weber,
  423 U.S. 261, 270 (1976). The court is charged with making a de novo determination of
  those portions of the Report and Recommendation to which specific objection is made.
  The court may accept, reject, or modify, in whole or in part, the recommendation made by
  the magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                 1
Recommendation on July 8, 2019.2 (Obj., generally, ECF No. 16.) Objections to the Report and

Recommendation must be specific. Failure to file specific objections constitutes a waiver of a

party’s right to further judicial review, including appellate review, if the recommendation is

accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the

magistrate judge, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

          Upon review, the court finds that Johnson’s objections are non-specific, unrelated to the

dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate his

claims. Therefore, after a thorough review of the magistrate judge’s Report and the record in

this case, the court adopts Magistrate Judge McDonald’s Report and Recommendation and

incorporates it herein.

         It is therefore

         ORDERED that Johnson’s petition is dismissed without prejudice and without requiring

the Respondent to file a return. It is further

         ORDERED that a certificate of appealability is denied because Johnson has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

         IT IS SO ORDERED.

                                                 s/Henry M. Herlong, Jr.
                                                 Senior United States District Judge

Greenville, South Carolina
July 24, 2019

   2
       Houston v. Lack, 487 U.S. 266 (1988).

                                                   2
                              NOTICE OF RIGHT TO APPEAL

       The Petitioner is hereby notified that he has the right to appeal this order within thirty

(30) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                 3
